Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.113   Page 1 of 12




                       United States District Court
                       Eastern District of Michigan

 United States of America,

 v.                                          Hon. Bernard A. Friedman

 Michael Grimes,                             Case No. 19-20520

             Defendant.
                                     /

              Government’s Sentencing Memorandum

      For 28 years, Michael Grimes was a leader in the UAW. He rose

steadily through the ranks before eventually becoming a top aid to

multiple UAW-GM vice presidents. Rather than employ his increased

responsibility to advocate for his union brotherhood, Grimes

manipulated his leadership role and demanded bribes and kickbacks

from vendors of the UAW-GM joint training center, the Center for

Human Resources (CHR). For twelve years, Grimes’s “pay to play”

scheme reaped over $1.5 million which he spent on property, houses,

cosmetic surgery for a relative, and other items that never benefited the

UAW membership. Despite the severity of these crimes, the government

acknowledges Grimes’s prompt agreement to accept responsibility for




                                         1
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.114   Page 2 of 12




his actions and his significant cooperation in this investigation, and

recommends a sentence of 24 months’ imprisonment.


   I.     Factual & Procedural History

   A. Grimes’s Career with GM

        Grimes began his career with GM working at a plant in Flint,

Michigan, in 1972. Nine years later, he started his rise within the UAW

ranks. He ascended from a UAW committee position, to plant chairman,

to his appointment as a UAW international representative. In 2006,

Grimes became an assistant director to the UAW president. One year

later, he began serving on the CHR’s executive board which manages

operations and authorizes all budgets involving CHR funds.

        From 2010, through his retirement on July 1, 2018, Grimes served

as a top aid to multiple UAW-GM department vice presidents, one of

whom was his co-defendant, Joseph Ashton. His position within the

union and on the executive board of the CHR carried with it a fiduciary

duty to both the UAW and the CHR to ensure that each organization’s

money was spent lawfully and ethically. A duty Grimes handily ignored.

Instead, he used his access to and influence over the bidding process to

corrupt his relationship with vendors.

                                      2
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.115   Page 3 of 12




   B. Grimes Meets Vendor A

      One of those vendors was Vendor A. Vendor A met Grimes in

2000, while Grimes was a servicing representative overseeing Delphi,

American Axle, and other GM companies. Vendor A owned and

operated an American-made clothing and accessories store. Vendor A

fulfilled orders from UAW customers for products bearing the UAW

logo. Vendor A also had “brick and mortar” stores inside multiple GM

manufacturing plants throughout the United States where they sold

clothing and other items bearing the UAW logo. Vendor A’s business

with the UAW, while substantial, was not a sure thing. Vendor A

depended on UAW officials, like Grimes, to recommend, select, and

approve him as a vendor of UAW merchandise.


   C. Grimes’s Bribery and Kickback Scheme with Vendor A

      Grimes’s recommendations were neither lawful nor altruistic. He

expected something in return. In 2006, Grimes began demanding

between $2,500 and $5,000 in cash each month from Vendor A, in

exchange for Grimes’s assistance with keeping Vendor A’s stores open

in the GM plants. The same year, Grimes recommended Vendor A as


                                      3
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.116   Page 4 of 12




the supplier for an order of 23,000 watches for UAW members. Vendor

A won the contract. After Vendor A had committed to the production of

the watches with the manufacturer, Grimes approached Vendor A and

asked for a loan of $75,000 to purchase property in Rose Township,

Michigan. Vendor A eventually ceded to Grimes’s demands and agreed

to draw up a contract in the amount of $60,000, so that Grimes could

buy the vacant land.

      Accompanying the $60,000 mortgage contract was a “consulting

agreement” between Vendor A and Grimes which boldly memorialized

Grimes’s scheme to use his leadership position to benefit himself:




The agreement dictated that in addition to the lump sum of $60,000,

Vendor A would also pay Grimes $1,800 per month for the duration of

the one-year contract. In return for the money, Grimes would act as a

consultant and assist in securing the watch order or provide other new

                                      4
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.117   Page 5 of 12




business of equal value, ensure the continuation of existing UAW

business, and secure any new UAW clothing/voucher stores controlled

by the GM department. The agreement also required Vendor A to

continue making monthly payments to Grimes as long as they secured

new UAW stores, and maintained their UAW business contracts and

store locations in the plants.

      After the contracts were signed, Vendor A wrote a $60,000 check

to Grimes for the property. Grimes never repaid this money. Around the

same time, Grimes also asked Vendor A to fund a $10,000 cosmetic

procedure for Grimes’s relative. Vendor A agreed and wrote a check

directly to the doctor who performed the surgery. Following the

expiration of the one-year contract, Grimes continued making monthly

requests for kickbacks from Vendor A, which Vendor A paid in cash.

      In 2011, Grimes convinced a GM executive to purchase over

50,000 jackets to provide to UAW members. Grimes ensured that

Vendor A was the supplier. After a jacket sample was selected and

production had begun, Grimes demanded $525,000 from Vendor A

toward a house he was purchasing in Fenton, Michigan. Grimes told

Vendor A that if he refused the request, Grimes would cancel the jacket


                                      5
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.118   Page 6 of 12




contract. Vendor A tried to reject Grimes’s demands, but ultimately

agreed to give Grimes a $530,000 cashier’s check ($525,000 plus a

$5,000 penalty for Vendor A’s initial refusal) payable to Grimes’s

relative. Grimes gave the $530,000 cashier’s check to the title company

in order to complete the purchase of the $630,000 Fenton house. The

$100,000 down payment for the home also came from Vendor A in the

form of four $25,000 checks which Grimes directed Vendor A to write to

Grimes’s relative’s sham consulting company.

      In 2016, Vendor A was awarded another multi-million dollar

contract. This time, the order was for 55,000 embroidered backpacks for

UAW members. In exchange for the $5.8 million contract, Grimes

demanded $1 million from Vendor A. They settled instead on a kickback

of $500,000 to Grimes. In connection with this contract, and in order to

provide proof of income to obtain a mortgage for a house in Florida

Grimes was buying, Grimes demanded that Vendor A author three

fraudulent invoices which purported to pay Grimes’s relative for

consulting services on the backpack order.




                                      6
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.119   Page 7 of 12




   D. Grimes’s Kickbacks from Vendor B

      Between 2013 and 2014, Grimes also benefited from the kickbacks

his co-defendant and then UAW-GM vice president, Ashton, received

from Vendor B, a company that supplied 58,000 watches to the CHR.

None of the watches produced as part of this nearly $4 million contract

were distributed to UAW members. Nevertheless, Grimes received

$25,000 in kickbacks from this order. To conceal the scheme to defraud,

Grimes’s co-conspirators wrote the words “antique furniture” in the

memo line of each check.


   E. Grimes’s Arrest and Cooperation

      After agents executed a search warrant at Grimes’s residence in

Florida in March 2019, Grimes quickly agreed to cooperate with the

investigation. He pleaded guilty in September of 2019 to one count of

conspiracy to commit honest services wire fraud, and one count of

conspiracy to commit money laundering.




                                      7
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.120   Page 8 of 12




   II.     Guidelines

         Grimes’s guideline range is 46 to 57 months (23/I). There is no

dispute between the parties as to the guideline range. In light of

Grimes’s significant cooperation, the government moves this Court to

reduce his guideline range and sentence him to 24 months in prison.



   III. Argument

         Title 18, United States Code, Section 3553 details a number of

considerations for the Court to take into account when imposing

sentence. For Grimes, the most important are the nature and

circumstances of the crime, the need to reflect the seriousness of the

offense, to provide just punishment, and to promote adequate

deterrence. 18 U.S.C. §§ 3553(a)(1) and (a)(2)(A).


         A. The Nature and Circumstances of Grimes’s Crimes

         A third-generation GM employee, Grimes spent over half of his life

as a UAW member. His hard work and diligence caused Grimes to rise

swiftly through the union ranks. However, rather than use this

increased power and influence to serve the UAW, Grimes corruptly

served himself by lining his pockets with money that was not his to

                                       8
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.121   Page 9 of 12




take. Grimes appears genuinely remorseful for the crimes he committed

and regrets the pain he has inflicted on the UAW membership, his

coworkers, and his family; however his actions should have

consequences which is why the government requests a sentence of

imprisonment.


      B. Reflecting the Seriousness of Grimes’s Crimes and Providing
         Just Punishment

      There is no question that Grimes’s crimes are serious. His

initiation of multiple schemes to defraud the UAW and the CHR and

accept over $1.5 million in bribes and kickbacks is undoubtedly a grave

offense. And while it is certainly true that Vendor A was a willing

participant in these conspiracies, Grimes was the author and instigator

of the crimes. Rather than focusing on obtaining the UAW vendor with

the highest quality and most economical products, Grimes instead

concentrated on amassing wealth and using that money to buy new

houses, fund his relative’s plastic surgery, and generally enhance his

own life. Ultimately, Grimes placed his drive for personal enrichment

ahead of his fiduciary responsibilities to the UAW and the CHR, and for

that he should be punished. 18 U.S.C. § 3553(a)(2)(A).

                                      9
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.122   Page 10 of 12




      C. The Need to Deter Similar Crimes in the Future

      Grimes’s level of remorse suggests that specific deterrence should

 not be a significant consideration for this Court when imposing

 sentence. 18 U.S.C. § 3353(a)(2)(B). However, as the government’s

 prosecution of the UAW has revealed, the culture of corruption within

 the senior leadership of the UAW is systemic. The need to transform the

 unethical, greedy, and self-indulgent behavior characteristic of the

 UAW leadership is long overdue. Labor union members depend on their

 leaders to advocate aggressively for the benefit of the membership and

 their families. When senior union officials like Grimes fail to honor

 these responsibilities and positions of trust, their corruption must have

 consequences. A prison sentence will hopefully deter future union

 leaders who may be tempted to engage in similar criminal conduct.




                                      10
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.123   Page 11 of 12




   IV.   Conclusion

      The government requests a sentence of 24 months’ imprisonment.




                                        Respectfully submitted,

                                        Matthew Schneider
                                        United States Attorney

                                        /s/Eaton P. Brown
                                        Eaton P. Brown
                                        Frances Carlson
                                        Assistant United States Attorneys
                                        Eastern District of Michigan
                                        211 West Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        Phone: (313) 226-9100
                                        Email: eaton.brown@usdoj.gov



 Dated: February 11, 2020




                                      11
Case 2:19-cr-20520-BAF-APP ECF No. 20 filed 02/11/20   PageID.124   Page 12 of 12




                           Certificate of Service

      I hereby certify that on February 11, 2020, I electronically filed

 the foregoing document with the Clerk of the Court using the ECF

 system which will send notification of such filing to the following:

                  Michael P. Manley



                                    /s/Eaton P. Brown
                                    Eaton P. Brown
                                    Assistant United States Attorney
                                    Eastern District of Michigan
                                    211 West Fort Street, Suite 2001
                                    Detroit, MI 48226
                                    Phone: (313) 226-9100
                                    Email: eaton.brown@usdoj.gov




                                      12
